Citation Nr: 0820905	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-11 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a left knee disability, 
as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied the above claim.

In May 2007, the veteran was afforded a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

In August 2007, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  A left knee disability did not have its onset during 
active service and is not related to any in-service disease 
or injury.

2.  A left knee disability was not caused or aggravated by a 
service-connected right knee disability.  


CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability as secondary to service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2004 that addressed 
the notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  While the 
letter did not specifically address the matter of secondary 
service connection, this is nonprejudicial, as the veteran 
demonstrated actual knowledge of what is necessary to 
substantiate his claim.  See Notice of disagreement, dated 
January 23, 2006; VA Form 9, dated April 3, 2006; and 
Statement of Accredited Representative in Appealed Case, 
dated April 21, 2006.  

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal, and case was thereafter 
readjudicated, most recently in a March 2008 supplemental 
statement of the case.  Therefore, adequate notice was 
provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA 
outpatient treatment records. And the veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  

In addition, he was afforded VA medical examination in 
December 2004 and in October 2007.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service. 3 8 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran does not claim that his left knee disability was 
manifested in service, is related to service, or was 
manifested to a degree of 10 percent within one year of 
service separation.  Rather, he argues that his left knee 
disorder is due to or aggravated by his service-connected 
right knee disorder.  (See Statement in support of claim 
dated in September 2004, substantive appeal dated in April 
2006, and May 2007 Board hearing testimony).  His service 
treatment records, including his December 1959 separation 
examination report, contain no reference to a left knee 
disorder.  VA examination of March 1961 is also negative for 
left knee problems or findings.  A left knee disorder is not 
shown until VA examination of December 2004 diagnosed 
osteoarthritis of the left knee with collapsing of the medial 
compartment.  The preponderance of the evidence indicates 
that the left knee disorder had its onset in 2004, which was 
many years after service.  Furthermore, no competent medical 
evidence of record relates the veteran's left knee disorder 
to service.  Accordingly, service connection for a left knee 
disability on a direct or presumptive basis is not warranted.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  A secondary service 
connection claim requires competent medical evidence to 
connect the asserted secondary condition to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); see Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994).  Secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 and under the new regulation 
VA will not concede aggravation unless there is a baseline 
for the claimed disability shown by medical evidence created 
prior to the claimed aggravation.  71 Fed. Reg. 52,747 (Sept. 
7, 2006) (now codified at 38 C.F.R. § 3.310).  Although there 
was an amendment to § 3.310, the veteran filed his claim 
prior to October 10, 2006, the effective date of the change.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  The more 
liberal version is applicable to the appeal as the new 
version would have impermissible retroactive effect.  See VA 
O.G.C. Prec. Op. No. 7-2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law. VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33422(2000).  The Federal Circuit 
has created a three-part test to determine whether a new law 
has prohibited retroactive effects: (1) "the nature and 
extent of the change of the law;" (2) "the degree of 
connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations."  
Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 
2005).  If, under this test, a rule or regulation appears to 
have a retroactive effect, then the rule or regulation cannot 
be applied to cases pending at the time of its promulgation.  
Rodriguez v. Peake, No. 2006-7023 (Fed. Cir. Jan. 7, 2008).

The new version of the regulation imposes additional 
requirements to establish service connection on the basis of 
aggravation.  Hence, it appears to have retroactive effects, 
and the Board will apply the old version of 38 C.F.R. § 
3.310.  

The evidence of record reflects that the veteran has a left 
knee disorder.  Osteoarthritis of the left knee has been 
diagnosed on VA examination in December 2004.  Degenerative 
joint disease of the left knee was diagnosed on VA outpatient 
treatment in October 2005, and osteoarthritis of the left 
knee was diagnosed on VA examination in October 2007.  In 
addition service connection is in effect for a right knee 
disorder.  Accordingly, Wallin elements (1) and (2) have been 
satisfied.  

With respect to crucial Wallin element (3), medical nexus, 
there is of record conflicting medical evidence regarding the 
veteran's left knee disorder.  The Board is not bound to 
accept any opinion (from a VA examiner, private physician, or 
other source) concerning the merits of a claim.  Hayes v. 
Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to 
assess the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Factors that may be considered in 
assessing the probative value of a medical opinion include a 
physician's access to the claims file or pertinent evidence, 
the thoroughness and detail of the opinion, the accuracy of 
the factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

Here, in December 2004, the veteran was afforded a VA 
examination by a medical doctor.  The claims file was 
reviewed by the examiner.  A history was taken.  Following a 
physical examination, the doctor diagnosed the veteran as 
having osteoarthritis of the left knee with collapsing of the 
medial compartment.  The doctor concluded that it was less 
likely than not that the left knee arthritis was in any way 
related to the veteran's service-connected right knee.  He 
also stated that the wearing out of the medial compartment of 
the left knee was less likely than not due to the right knee.  
The examiner added that the limited use that the veteran was 
giving the left knee is due to the vascular component, 
weight, genetics, etc.  It was pointed out that the veteran 
also had degenerative arthritis in other joints.  

In October 2005, the veteran received treatment for his left 
knee disability at the Boise VA Medical Center.  The treating 
physician's assistant diagnosed the veteran as having 
degenerative joint disease of the left knee, likely worsened 
secondary to increased weight bearing on the left knee as a 
result of right knee problems.

The veteran was examined by VA in October 2007, by the same 
doctor that examined him in December 2004.  The examiner 
noted that the claims file had been reviewed.  A history was 
taken.  The examiner concluded that the veteran's initial 
symptoms began in the 1980s and 1990s and have gradually 
increased since then.  The examiner reported that as noted on 
the previous VA examination in 2004, the forces put on the 
left knee because of the painful right knee were not 
sufficient to cause osteoarthritis.  It was stated that the 
curtailment of activities indicated that the left knee 
received less stress than it would have if the right knee 
were normal.  It was stated that bilateral osteoarthritis of 
knee is fairly common in overweight diabetic males.  It was 
stated that the reasons for this predisposition were complex 
and involved genetics, physical and other factors.  The 
examiner stated that as to aggravation of the left knee by 
the right, the placement of a TKR (total knee replacement) on 
the right would decrease the pain an increase weight bearing 
which would actually help the left knee.  The examiner 
reported that for the above reasons, it was his opinion that 
more likely than not, the left knee disability is not in any 
way directly related to service.  Also that it is more likely 
than not that the result in forces as to the right knee would 
not cause osteoarthritis of the left knee.  As to 
aggravation, it was the examiner's opinion that more likely 
than not the end result of the deterioration of the left knee 
would be the same and not significantly affect the outcome 
chronologically.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The Court has held that 
an examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Here, the Board finds the opinions offered by the VA examiner 
in December 2004 and October 2007 to be more probative.  Both 
examinations included a review of the claims file by the 
clinician.  A full history was provided and rationale was 
offered for the opinions rendered.  On the other hand, the VA 
outpatient report does not reflect that the claims file was 
reviewed, and rationale was not provided.  

As the VA examiner's opinions in December 2004 and October 
2007 were rendered only after an objective examination was 
conducted combined with a review of the claims file and the 
veteran's pertinent medical history, the Board finds this 
evidence to be more probative.  The only other evidence in 
support of the claim is the veteran's own statements to the 
effect that the left knee disability is related to his 
service-connected right knee disability.  However, as a 
layperson, he is not competent to provide a probative opinion 
on a medical matter, such as the etiology of his left knee 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board finds that, because the more probative evidence of 
record is against a link between the left knee disability and 
the service-connected right knee disability, secondary 
service connection for a left knee disorder is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a left knee disability, as secondary 
to service-connected right knee disability, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


